Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into as of the 9th day of
January 2006, by and among HRH Consulting LLC (“Consultant”), Harold R. Herbst
(“Herbst”) and InfoNow Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, Herbst has served as the Company’s Interim Chief Executive Officer
pursuant to the terms of an Employment Agreement, dated September 27, 2005 and
effective September 1, 2005, between the Company and Herbst (the “Employment
Agreement”);

 

WHEREAS, the Company has elected to terminate the Employment Agreement pursuant
to Section 5(d) of the Employment Agreement; and

 

WHEREAS, the Company now desires to engage the services of Consultant, and
Consultant is willing to render services to the Company, each upon the terms and
conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Employment Agreement.  Herbst acknowledges that the Employment
Agreement has been terminated by the Company pursuant to Section 5(d) of the
Employment Agreement and Herbst is no longer employed as the Company’s Interim
Chief Executive Officer.  Notwithstanding the termination of the Employment
Agreement, Herbst acknowledges that he continues to be bound by his obligations
under Sections 6 and 7 of the Employment Agreement.

 

2.             Title and Services.  During the term of this Agreement, as set
forth in Section 5, Consultant shall serve as the Company’s “Consultant to the
Board of Directors and Merger Executive” and shall be available to perform and
shall provide the Company with services to facilitate the consummation of the
merger of the Company with WTH Merger Sub, Inc., a wholly-owned subsidiary of
Warp Technology Holdings, operating under the name, Halo Technology Holdings,
pursuant to that certain Agreement and Plan of Merger, dated as of December 23,
2005.  Herbst shall personally provide all of the services provided by
Consultant under this Agreement.

 

3.             Payment and Severance.

 

(a)           Payment.               In consideration of Consultant’s
performance of the consulting services described in Section 2, the Company shall
pay Consultant on the first (1st) and fifteenth (15th) day of each month at the
rate of Herbst’s previous annual base salary

 

--------------------------------------------------------------------------------


 

received in connection with Consultant’s previous position with the Company
until such time as this Agreement is terminated pursuant to Section 6.  For
illustrative purposes, if this Agreement is terminated on the fourteenth (14th)
day of the month, Consultant’s last payment pursuant to this Section 3(a) shall
be on the fifteenth (15th) day of the month, and if this Agreement is terminated
on the sixteenth (16th) day of the month, Consultant’s last payment pursuant to
this Section 3(a) shall be on the first (1st) day of the following month.  All
compensation paid under this Section 3(a) shall be a gross amount without any
deductions or withholdings by the Company.  The Company shall pay Herbst’s
cellular telephone service, Internet service and fees for parking in the garage
located at the Company’s offices until the termination of this Agreement.

 

(b)           Severance.            The Company acknowledges that it shall, in
addition to the payment described in Section 3(a) above, pay Herbst severance in
accordance with Section 4(b) of the Employment Agreement.

 

4.             Expenses.   Consultant shall be reimbursed for Consultant’s
expenses in accordance with the Company’s policies that were previously
applicable to Consultant in his previous position as the Company’s Interim Chief
Executive Officer. Consultant shall keep adequate records of such expenses that
shall be available to the Company upon request.

 

5.             Term and Termination.

 

(a)           Term. Subject to the early termination provisions set forth in
this Section 6, this Agreement shall terminate upon consummation of the merger
of the Company with WTH Merger Sub, Inc., a wholly-owned subsidiary of Warp
Technology Holdings, operating under the name, Halo Technology Holdings,
pursuant to the Agreement and Plan of Merger, dated as of December 23, 2005. 
Notwithstanding the termination of this Agreement, the Company shall continue to
pay Consultant severance in accordance with Section 3(b) of the Employment
Agreement.

 

(b)           Early Termination.

 

(i)            This Agreement may be terminated for any reason by the Company
upon thirty (30) days prior written notice to Consultant.

 

(ii)           This Agreement may be terminated by Consultant by written notice
to the Company at any time upon a breach by the Company of any of the provisions
of this Agreement.

 

2

--------------------------------------------------------------------------------


 

6.             Relationship of the Parties.

 

(a)           Independent Status.  The relationship of Consultant to the Company
hereunder shall be that of an independent contractor.  Nothing in this Agreement
is intended or shall be construed to constitute Consultant an employee, agent or
partner of the Company nor shall Consultant have authority to bind the Company
in any respect.  The Company hereby acknowledges that Consultant shall rely upon
the accuracy of all information provided by the Company and that Consultant is
not responsible to independently verify that any of such information is
accurate.  The Company assumes complete responsibility and liability for
financial and other information furnished for its use on the Company’s behalf
and for all written material developed for Company’s use.  The Company shall
indemnify and hold harmless Consultant from and against any demands, claims or
liabilities relating to the form or content of any information released by the
Company, approved by company or used on the Company’s behalf including all
attorney’s fees that Consultant may incur, in accordance with the Company’s
indemnity policies for corporate officers under its certificate of incorporation
and bylaws.

 

(b)           Tax and Benefit Matters.  Consultant will not be entitled to
receive any vacation or illness payments, or to participate in any plans,
arrangements, or distributions by Company pertaining to any bonus, stock option,
profit sharing, insurance or similar benefits for Company’s employees.

 

7.             Representations and Warranties by Consultant. Consultant
represents and warrants to the Company that (i) the execution, delivery and
performance of this Agreement by Consultant does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Consultant is a party or by which Consultant
is bound, (ii) Consultant is not a party to or bound by any employment
agreement, covenant not to compete or confidentiality agreement with any other
person or entity, and (iii) upon the execution and delivery of this Agreement,
this Agreement shall be valid and binding obligations of Consultant.

 

8.             Miscellaneous.

 

(a)           Governing Law.  This Agreement, and all other disputes or issues
arising from or relating in any way to Company’s relationship with Consultant,
shall be governed by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.

 

(b)           Withholdings.  All payments made or payable under this Agreement
shall be subject to customary or legally required withholdings.

 

(c)           Severability. If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, the remainder of the
Agreement shall remain fully enforceable.  To the extent that any court
concludes that any provision of this Agreement is void or voidable, the court
shall reform such provision(s) to render the provision(s) enforceable, but only
to the extent absolutely necessary to render the provision(s) enforceable.

 

(d)           Integration.  This Agreement constitutes the entire agreement of
the parties and a complete merger of prior negotiations and agreements, and
except as provided in

 

3

--------------------------------------------------------------------------------


 

Section 11(d) above, this Agreement shall not be modified by word or deed,
except in a writing signed by Consultant and Company’s President.

 

(e)           Waiver.  No provision of this Agreement shall be deemed waived,
nor shall there be an estoppel against the enforcement of any such provision,
except by a writing signed by the party charged with the waiver or estoppel.  No
waiver shall be deemed continuing unless specifically stated therein, and the
written waiver shall operate only as to the specific term or condition waived,
and not for the future or as to any act other than that specifically waived.

 

(f)            Construction.  Headings in this Agreement are for convenience
only and shall not control the meaning of this Agreement.  Whenever applicable,
masculine and neutral pronouns shall equally apply to the feminine genders; the
singular shall include the plural and the plural shall include the singular. 
The parties have reviewed and understand this Agreement, and each has had a full
opportunity to negotiate the Agreement’s terms and to consult with counsel of
their own choosing.  Therefore, the parties expressly waive all applicable
common law and statutory rules of construction that any provision of this
Agreement should be construed against the Agreement’s drafter, and agree that
this Agreement and all amendments thereto shall be construed as a whole,
according to the fair meaning of the language used.

 

(g)           Assignment.  Consultant shall not assign this agreement, in whole
or in part, whether by operation of law or otherwise, to any party without the
prior written consent of the Company, and any such assignment contrary to the
terms hereof shall be null and void and of no force and effect.  Company, its
successors and assigns may in their sole discretion assign this Agreement to any
person or entity, without Consultant’s consent.  This Agreement thereafter shall
bind, and inure to the benefit of, Company’s successor or assign.

 

(h)           Execution in Counterparts.  To facilitate execution, this
Agreement may be executed in as many counterparts as may be required.  It shall
not be necessary that the signatures of, or on behalf of, each party, or that
the signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

(i)            Notices.  All notices, demands, requests, or other communications
that may be or are required to be given, served, or sent by any party to any
other party pursuant to this Agreement shall be in writing and shall be hand
delivered, sent by overnight courier or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
telegram, telecopy or telex, addressed as follows:

 

If to the Company:

 

InfoNow Corporation

1875 Lawrence Street, Suite 1100

Denver, CO  80202

 

4

--------------------------------------------------------------------------------


 

Telephone: (303) 292-0212

Facsimile: (303) 293-0213

Attention: Corporate Secretary

 

If to Consultant or Herbst:

 

HRH Consulting LLC

4450 E. Prentice Place

Greenwood Village, CO 80121

Telephone: (303) 796-0187

Facsimile: (303) 796-0819

Attention: Harold R. Herbst

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent. 
Each notice, demand, request, or communication that shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or that shall
be delivered to a telegraph Company, shall be deemed sufficiently given, served,
sent, received or delivered for all purposes at such time as it is delivered to
the addressee or at such time as delivery is refused by the addressee upon
presentation.

 

[Signature Page to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Consultant has hereunto set his hand as of the date
first above written.

 

 

 

INFONOW CORPORATION

 

 

 

 

 

By:

      /s/ Jeffrey D. Peotter

 

 

 

Name: Jeffrey D. Peotter

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

HRH CONSULTING LLC

 

 

 

 

 

By:

      /s/ Harold R. Herbst

 

 

 

Name: Harold R. Herbst

 

 

 

Title: Managing Member

 

 

 

 

 

 

With respect to Sections 1 and 2 of this Agreement
only:

 

 

 

 

 

By:

      /s/ Harold R. Herbst

 

 

 

Harold R. Herbst

 

 

6

--------------------------------------------------------------------------------